Title: Notes on Candidates for the Legislative Council of Orleans Territory, 6 November 1804
From: Jefferson, Thomas
To: 


               
                  [on or after 6 Nov. 1804]
               
               
                  
                     
                     
                     Morgan
                  
                  
                     
                     
                     Clarke
                  
                  
                     
                     
                     Watkins
                  
                  
                     
                     
                     Jones. declines
                  
                  
                     
                     
                     William Kenner
                  
                  
                     
                     
                     Romans of Attacapas (Creole. no English.) <Wm. Kenner of US.> mercht. N.O.
                  
                  
                     
                     
                     Wikoff. Appalousas
                  
                  
                     1. of these
                     {
                     <George Pollock>
                  
                  
                     Dr Dow
                  
                  
                     
                     
                     
                           
                        
                  
                  
                     
                     
                     Boré
                  
                  
                     
                     
                     Poydras of Pt. Coupé
                  
                  
                     
                     
                     Bellechasse
                  
                  
                     
                     
                     <Cuysergues>
                  
                  
                     3. out of these
                     {
                     <Derbigne>
                  
                  
                     <Detrahan>
                  
                  
                     Dubuys
                  
                  
                     Cantarelle. Acadn. coast.
                  
                  
                     <Sauvé>
                  
               


            